IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00363-CV

CECIL B. YATES,
                                                             Appellant
v.

J. MCMILLAN ENTERPRISES, LLC,
                                                             Appellee


                            From the 87th District Court
                                Leon County, Texas
                            Trial Court No. NOT-13-285


                           MEMORANDUM OPINION

       By letter dated February 2, 2017, the Court was informed by the mediator that a

settlement of all issues was reached in this proceeding. As of this date, we have not

received any disposition documents or requests by the parties.

       By order issued March 22, 2017, we ordered Cecil B. Yates, appellant, to provide a

status report to the Court within 14 days of the date of the order. We also warned Yates

that the failure to provide a report as ordered will result in the dismissal of this appeal
without further notification. See TEX. R. APP. P. 42.3(b), (c). More than 14 days have

passed and we have not received a status report.

        Accordingly, this appeal is dismissed. Id.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 19, 2017
[CV06]




Yates v. J. McMillan Enterprises, LLC                                           Page 2